173 Wis.2d 658 (1993)
495 N.W.2d 314
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Jimmie G. DAVISON, Attorney at Law.
No. 92-2445-D.
Supreme Court of Wisconsin.
Filed February 17, 1993.
The referee, Attorney S. Michael Wilk, recommended that the court grant the petition of Jimmie G. Davison for revocation by consent of his license to practice law in Wisconsin. On October 28, 1992 the court granted the motion of the Board of Attorneys Professional Responsibility and summarily suspended Attorney Davison's license to practice law in response to his conviction on a plea of no contest to one count of first degree sexual assault of a child. Following that suspension, Attorney Davison filed a petition for the revocation by consent of his license and the court directed the matter to the referee for proceedings pursuant to SCR 21.10(1).
In his report filed with the court, the referee found that on May 19, 1992, Attorney Davison was found *659 guilty, on a no contest plea, of one count of first degree sexual assault of a child, for which he was sentenced to 12 years' imprisonment. In his petition, Attorney Davison stated that he could not successfully defend against the allegation that his conviction reflects adversely on his trustworthiness and fitness as a lawyer. The referee concluded that the conduct leading to the conviction violated SCR 20:8.4(b): a lawyer's commission of a criminal act "that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects" constitutes professional misconduct.
IT IS ORDERED that the license of Jimmie G. Davison to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that within 60 days of the date of this order Jimmie G. Divison pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Jimmie G. Davison comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
ABRAHAMSON, J., took no part.
                                     Marilyn L. Graves
                               Clerk of Supreme Court